 



EXHIBIT 10.1

     [The identity of one of the parties and its predecessors indicated by ** in
Exhibit 10.1 has been omitted and has been filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 of the Securities Exchange Act of 1934.]

SETTLEMENT AGREEMENT AND FULL POLICY RELEASE

     This Settlement Agreement and Full Policy Release (hereinafter referred to
as “the Agreement”) is entered into between ** Insurance Company, as
successor-in-interest to ** Insurance Company, formerly ** Insurance Company
(“**”), and Metalclad Insulation Corporation (“Metalclad”), a wholly owned
subsidiary of Entrx Corporation, and Entrx Corporation, formerly known as
Metalclad Corporation (“Entrx”), as of the date of execution of this Agreement
by all signatories hereto, and in accordance with the terms and conditions set
forth below.

RECITALS

     WHEREAS, for purposes of this Agreement, the following terms have the
following meanings:

     1. “**” means ** Insurance Company, as successor-in-interest to **
Insurance Company, formerly ** Insurance Company and all of its corporate
parents, subsidiaries, affiliated companies, predecessor and successor companies
and all of their present, past and future officers, directors, employees,
stockholders, representatives, agents and attorneys.

     2. “Policy” means that certain Umbrella Liability Policy, Policy ** issued
by ** Insurance Company to the named insured, Metalclad Insulation Corporation,
for the policy period March 15, 1980 to March 15, 1981.

     3. “Metalclad” means Metalclad Insulation Corporation and its current and
former subsidiaries, divisions, affiliated companies, parent

1



--------------------------------------------------------------------------------



 



companies, and predecessor and successor companies, including but not limited to
all those listed as named insureds or additional named insureds under the Policy
for which Metalclad is the successor or which were a “DBA” of Metalclad or one
of its predecessors or successors and also includes present, past and future
officers, directors, employees, stockholders, representatives, agents,
attorneys, assigns, predecessors-in-interest, successors-in-interest and any and
all other persons and entities acting by, through, under or in concert with any
of them.

     4. “Entrx” means Entrx Corporation, formerly known as Bower Industries,
Inc. and later as Metalclad Corporation, and its predecessor and successor
companies, subsidiaries, other than Metalclad, divisions, affiliated companies,
including but not limited to all those listed as named insureds or additional
named insureds under the Policy for which Entrx is the parent or successor,
other than Metalclad, and also includes present, past and future officers,
directors, employees, stockholders, representatives, agents, attorneys, assigns,
predecessors-in-interest, successors-in-interest and any and all other persons
and entities acting by, through, under or in concert with any of them.

     5. “Claims” means any and all past, present and future claims, proofs of
claim, demands, orders, directives, actions, suits, lawsuits, causes of action,
cross-claims, third-party actions, allegations, assertions, penalties,
assessments, arbitration or mediation demands, adversary proceedings,
administrative proceedings or statutory or regulatory obligations, of whatever
nature, whether at law or in equity, and whether sounding in tort, contract,
equity, nuisance, trespass, negligence, strict liability or any other statutory,
administrative or common law cause of action of any sort, including but not
limited to Asbestos Claims, as defined herein.

2



--------------------------------------------------------------------------------



 



     6. “Asbestos Claims” means those Claims brought or asserted against
Metalclad or Entrx for alleged bodily injury, property damage, personal injury
or natural resource damages: (i) arising out of any actual or alleged exposure
to asbestos or asbestos-containing products or materials manufactured,
installed, sold, supplied, and/or distributed by Metalclad, or by anyone else;
(ii) arising out of any actual or alleged exposure to asbestos occurring during
installation, rip-out/removal operations or other claims allegedly or actually
occurring while Metalclad, or anyone else was performing operations at sites
other than its premises; or (iii) arising out of any actual or alleged exposure
to asbestos or asbestos containing products or materials occurring at any
premises owned by or rented to Metalclad.

     7. “Effective Date” means the date by which both Metalclad and ** have
executed this Agreement.

     8. “Person” means any natural person, class or group of natural persons,
corporation, partnership, association, trust, or any other entity or
organization, including, without limitation, any federal, provincial, state,
county, city or municipal governmental or quasi-governmental body or political
subdivision, department, agency or instrumentality thereof.

     WHEREAS, ** Insurance Company issued the Policy to Metalclad;

     WHEREAS, the Policy provides limits of liability in the amount of five
million dollars ($5,000,000) in the aggregate and per occurrence;

     WHEREAS, Metalclad has tendered to ** Asbestos Claims brought against
Metalclad and in some instances against Entrx, as the

3



--------------------------------------------------------------------------------



 



parent of Metalclad, alleging under a variety of legal theories that Metalclad
was legally liable and responsible for injuries allegedly sustained by the
Claimants because of exposure to and inhalation of asbestos fibers;

     WHEREAS, Metalclad, in its tender to **, has requested that ** defend and
indemnify Metalclad in connection with the Asbestos Claims;

     WHEREAS, ** in response to Metalclad’s request for defense and
indemnification for the Asbestos Claims has denied the claim and raised a
variety of coverage defenses, including but not limited to the proper exhaustion
of underlying coverage and the contention that some, if not all, of the Asbestos
Claims are excluded under the terms, conditions and exclusions of the Policy;

     WHEREAS, ** and Metalclad acknowledge the existence of disputed questions
of insurance coverage arising from Metalclad’s tender of the Asbestos Claims
discussed above;

     WHEREAS, ** and Metalclad now desire to resolve all issues and to
compromise, settle and release any and all Claims for insurance coverage
whatsoever by Metalclad against ** under the Policy on the terms set forth
below; and

     WHEREAS, Entrx, in consideration of the payments made by ** to Metalclad as
more fully described herein, is also willing to release any and all rights, if
any, it may have under the Policy,

     NOW, THEREFORE, in consideration of and in reliance upon the aforesaid
recitals and the mutual agreements contained herein, it is agreed by and between
**, Metalclad and Entrx as set forth below.

4



--------------------------------------------------------------------------------



 



1.   PAYMENT OF THE SETTLEMENT AMOUNT

     Within ten (10) days of the date of full execution of this Agreement, **
shall, by wire transfer in accordance with instructions provided by Metalclad,
pay to Metalclad the total sum of $2,500,000 (TWO MILLION FIVE HUNDRED THOUSAND
DOLLARS and 00/00) (hereinafter “the Settlement Payment”). **’s payment of
$2,500,000 to Metalclad shall constitute a full and complete settlement of all
Claims, including Asbestos Claims which have been or which could be made against
Metalclad and/or Entrx or asserted by Metalclad and/or Entrx against ** under
the Policy.



2.   RELEASE OF ALL CLAIMS

     a. In consideration of the Settlement Payment to Metalclad set forth in
paragraph 1 and of the agreements made herein by **, Metalclad hereby releases
and forever discharges ** from any and all liability whatsoever for any and all
claims, actions, demands, liabilities, obligations, rights or causes of actions
of every kind and nature, known and unknown, past, present and future,
including, but not limited to, consequential and punitive damages, loss of
profit, compensation, emotional distress, breach of legal or contractual duties,
property damage, bodily injury, personal injury, natural resource damages,
losses, costs, expenses, attorneys’ fees, recision, reformation and declaratory
relief, which claims, actions, demands, liabilities, obligations, rights or
causes of action arise out of, relate to or are in any way connected with the
Claims that are, or are alleged to be, covered under the Policy, including but
not limited to the Asbestos Claims.

     b. For and in consideration of Metalclad’s and Entrx’s promises made herein
and for other good and valuable consideration, the adequacy of

5



--------------------------------------------------------------------------------



 



which is expressly acknowledged, ** hereby fully and forever releases Metalclad
from any and all obligations, rights and Claims, known and unknown, anticipated
or unanticipated, past, present or future for, or with respect to, the released
Claims and the Policy, including without limitation, any obligations, rights or
claims for or with respect to premiums, retrospective premiums, deductibles,
self-insured retentions or retained limits, and loss adjustment expenses.

     c. In further consideration of the Settlement Payment to Metalclad set
forth in paragraph 1 and of the agreements made herein by **, Entrx hereby
releases and forever discharges ** from any and all liability whatsoever for any
and all claims, actions, demands, liabilities, obligations, rights or causes of
actions of every kind and nature, known and unknown, past, present and future,
including, but not limited to, consequential and punitive damages, loss of
profit, compensation, emotional distress, breach of legal or contractual duties,
property damage, bodily injury, personal injury, natural resource damages,
losses, costs, expenses, attorneys’ fees, recission, reformation and declaratory
relief, which claims, actions, demands, liabilities, obligations, rights or
causes of action arise out of, relate to or are in any way connected with the
Claims that are, or are alleged to be, covered under the Policy, including but
not limited to the Asbestos Claims.

     d. For and in consideration of Metalclad’s and Entrx’s promises made herein
and for other good and valuable consideration, the adequacy of which is
expressly acknowledged, ** hereby fully and forever releases Entrx from any and
all obligations, rights and Claims, known and unknown, anticipated or
unanticipated, past, present or future for, or with respect to, the released
Claims and the Policy, including without

6



--------------------------------------------------------------------------------



 



limitation, any obligations, rights or claims for or with respect to premiums,
retrospective premiums, deductibles, self-insured retentions or retained limits,
and loss adjustment expenses.

     e. Metalclad further acknowledges and agrees that, in consideration of the
Settlement Payment set forth in paragraph 1, and of the agreements made herein
by **, Metalclad hereby releases and forever discharges ** from any and all
Claims, including Asbestos Claims, that relate in any way to the Policy, but
that are also based in whole or in part on any alleged breach of the duty of
good faith and fair dealing, unfair claims practices or violation of any
statute, regulation or code; provided, however, that the foregoing Release shall
not apply to, impair or affect the parties’ rights and obligations set forth in
this Agreement.

     f. Entrx further acknowledges and agrees that, in consideration of the
Settlement Payment set forth in paragraph 1, and of the agreements made herein
by **, Entrx hereby releases and forever discharges ** from any and all Claims,
including Asbestos Claims, that relate in any way to the Policy, but that are
also based in whole or in part on any alleged breach of the duty of good faith
and fair dealing, unfair claims practices or violation of any statute,
regulation or code; provided, however, that the foregoing Release shall not
apply to, impair or affect the parties’ rights and obligations set forth in this
Agreement.

     g. With respect to the Releases set forth in paragraphs 2(a), 2(b), 2(c),
2(d), 2(e) and 2(f) of this Agreement, Metalclad, Entrx and ** expressly assume
the risk that there might exist facts, acts, omissions, matters, causes or
things that may have occurred which are presently unknown or unsuspected by
Metalclad, Entrx or **. Metalclad, Entrx and ** hereby waive the application of
terms and provisions of any statute, rule or doctrine of common law that either
(1) narrowly construes releases that by their terms release claims based in
whole or in

7



--------------------------------------------------------------------------------



 



part upon, arise from, or relate to unknown or unsuspected acts, omissions,
matters, causes or things; or (2) restricts or prohibits the releasing of such
claims.

     h. Metalclad and Entrx hereby acknowledge and agree that the releases and
discharges given herein by Metalclad and Entrx to ** extend to any and all kinds
of Asbestos Claims which potentially may be covered under the Policy.

     i. It is the express intent and understanding of Metalclad and **, as part
of the consideration given pursuant to this Agreement and effective upon
Metalclad’s receipt of the Settlement Payment as set forth in Paragraph 1, that
the Policy shall be deemed to be null and void as of the date of full execution
of this Agreement and that ** is released and discharged as provided herein from
any and all past, present or future claims for, or obligation of defense and
indemnity owed, whether actual or alleged, known or unknown, accrued or
unaccrued, existing or potential, suspected or unsuspected, which Metalclad or
any other person may have or assert, or may hereafter have or assert against **
in connection with, relating to or arising out of the Policy, including, but not
limited to, any claims for personal injury, bodily injury, property damage,
natural resource damages, occupational disease, workers compensation,
advertising liability, economic loss, loss of use, breach of the duty of good
faith and fair dealing or unfair claims practices. In addition, Metalclad hereby
withdraws any and all requests, demands or tenders for indemnity or defense
previously submitted to ** under the Policy and further surrenders, relinquishes
and releases any further right to tender or present any claims whatsoever to **
under the Policy. Furthermore, by virtue of the foregoing release, ** shall have
no duty to defend or indemnify Metalclad under the Policy, or any other person
who is or may claim to be a named insured or an additional

8



--------------------------------------------------------------------------------



 



insured under the Policy, with respect to any matter; nor shall ** have any duty
or obligation to Metalclad or to any person who claims to be the named insured
or additional insured under the Policy.

     j. It is also the express intent and understanding of Entrx and **, as part
of the consideration given pursuant to this Agreement and effective upon
Metalclad’s receipt of the Settlement Payment as set forth in Paragraph 1, that
the Policy shall be deemed to be null and void as of the date of full execution
of this Agreement and that ** is released and discharged as provided herein from
any and all past, present or future claims for, or obligation of defense and
indemnity owed, whether actual or alleged, known or unknown, accrued or
unaccrued, existing or potential, suspected or unsuspected, which Metalclad,
Entrx, or any other person may have or assert, or may hereafter have or assert
against ** in connection with, relating to or arising out of the Policy,
including, but not limited to, any claims for personal injury, bodily injury,
property damage, natural resource damages, occupational disease, workers
compensation, advertising liability, economic loss, loss of use, breach of the
duty of good faith and fair dealing or unfair claims practices. In addition,
Entrx hereby withdraws any and all requests, demands, or tenders for indemnity
or defense previously submitted to ** under the Policy, acknowledges that
Metalclad pursuant to the terms of this Agreement is withdrawing any and all
requests, demands or tenders for indemnity or defense previously submitted to **
under the Policy and Entrx further surrenders, relinquishes and releases any
further right to tender or present any claims whatsoever to ** under the Policy.
Furthermore, by virtue of the foregoing release, ** shall have no duty to defend
or indemnify Entrx under the Policy, or any other person who is or may claim to
be a named insured or an additional insured under the Policy, with respect to
any matter; nor shall ** have any duty or obligation to Entrx or to any person
who claims to be the named insured or additional insured under the Policy.

9



--------------------------------------------------------------------------------



 



3.   HOLD HARMLESS AND INDEMNIFICATION

     a. Metalclad hereby acknowledges and agrees that, upon Metalclad’s receipt
of the Settlement Payment described in paragraph 1 of the Agreement, Metalclad
agrees to hold ** harmless relative to future claims by any entity or individual
against ** pertaining to Claims that are, or are alleged to be, covered under
the Policy, including Asbestos Claims, and further agrees to indemnify ** for
any sums sought by any other individual or entity in connection with claims by
these individuals or entities for contribution or indemnification from Metalclad
regarding such Claims, including the Asbestos Claims. This Agreement extends to
any Claims made by any other insurers of Metalclad or Entrx, alleged third-party
beneficiaries under the Policy, any persons or entities claiming derivative
rights under the Policy, any persons or entities attempting to garnish proceeds
of the Policy, or any persons or entities attempting to challenge the
reasonableness or adequacy of the settlement. Metalclad agrees to defend ** with
respect to the claims referred to in this paragraph, with counsel of Metalclad’s
choice, subject to **’s approval, which approval shall not be unreasonably
withheld or denied. In this event, Metalclad agrees that it will not take a
position regarding interpretation of the Policy without **’s prior written
consent, which consent will not unreasonably be withheld.

     b. Additionally, in the event Metalclad fails to hold harmless and
indemnify ** as described in Paragraph 3(a) above, Entrx hereby acknowledges and
agrees that in place of Metalclad, Entrx will hold ** harmless relative to
future claims by any entity or individual against ** pertaining to Claims that
are, or are alleged to be, covered under the Policy,

10



--------------------------------------------------------------------------------



 



including Asbestos Claims, and further agree to indemnify ** for any sums sought
by any other individual or entity in connection with claims by these individuals
or entities for contribution or indemnification from Metalclad regarding such
Claims, including the Asbestos Claims. This Agreement extends to any Claims made
by any other insurers of Metalclad or Entrx, alleged third-party beneficiaries
under the Policy, any persons or entities claiming derivative rights under the
Policy, any persons or entities attempting to garnish proceeds of the Policy, or
any persons or entities attempting to challenge the reasonableness or adequacy
of the settlement. Entrx agrees to defend ** with respect to the Claims referred
to in this paragraph, with counsel of Entrx’s choice, subject to **’s approval,
which approval shall not be unreasonably withheld or denied. In this event,
Entrx agrees that it will not take a position regarding interpretation of the
Policy without **’s prior written consent, which consent will not be
unreasonably withheld.

     c. Notwithstanding the foregoing, Metalclad’s and Entrx’s agreements to
defend, hold harmless and indemnify ** as stated in Paragraphs 3(a) and 3(b)
only extend up to and do not exceed a combined total aggregate amount equal to
the $2,500,000 Settlement Payment made by ** under paragraph 1 of this
Agreement, whether paid for by Metalclad alone, Entrx alone or partially by
Metalclad and partially by Entrx.

     d. Further, notwithstanding the foregoing, **, Metalclad and Entrx
acknowledge and agree the obligations of Metalclad and Entrx to defend, hold
harmless and indemnify ** as stated in Paragraphs 3(a) and 3(b), do not include
personal liability of any present, past and future officers, directors,
employees, or stockholders of Metalclad and Entrx — excepting Entrx’s capacity
as a stockholder of Metalclad — representatives, agents, attorneys or other
persons and entities acting by, through, under or in concert with any of them.

11



--------------------------------------------------------------------------------



 



4.   WAIVER OF CERTAIN CLAIMS AND METALCLAD WARRANTY.

     a. ** agrees that it will not seek any recovery, by way of subrogation,
contribution, indemnity or otherwise, against any other insurer of Metalclad or
Entrx with respect to the Settlement Payment paid pursuant to Paragraph 1
hereunder unless a Claim is asserted against ** by any other party or Person,
including any other insurer, which results from, arises out of, or relates
directly or indirectly to: (a) the Settlement Payment made or to be made by **
under this Agreement; (b) any other payments made or which may be made to
Metalclad or Entrx by any other party or Person, including any other insurer, in
connection with Metalclad’s or Entrx’s insurance coverage, or (c) actual,
alleged or potential liabilities which are owed or may be owed to Metalclad or
Entrx, by any other party or Person, including without limitation any of
Metalclad’s or Entrx’s other insurers, relating, in whole or in part, to any
Claims including Asbestos Claims released under the terms of this Agreement.

     b. The Parties agree and acknowledge that this Agreement has been entered
into in good faith, as a result of arms length negotiations, with advice of
counsel, and that this Agreement represents a fair, reasonable, proportionate
and good faith compromise of disputed claims, disputed liabilities and disputed
issues. The Parties agree that they will each cooperate with each other and will
not oppose in any way any motion made jointly or made by any of the Parties for
an order determining that this Agreement constitutes a fair, reasonable,
proportionate and good faith settlement.

12



--------------------------------------------------------------------------------



 



     c. In the event that Claims are made against ** and Metalclad indemnifies
** under Paragraph 3, ** acknowledges and agrees that Metalclad is entitled to
assert any contractual, equitable or implied rights ** has or may have against
other Metalclad or Entrx insurers, including but not limited to **’s
contribution, indemnification, subrogation, or “other insurance” rights,
provided that Metalclad first advises ** of the circumstances and of its
intention to pursue these rights. Metalclad acknowledges and agrees that it will
only pursue these rights to the extent of, and in the amount of, such
indemnified Claims.

     d. In the event that Claims are made against ** and Entrx indemnifies **
under Paragraph 3, ** acknowledges and agrees that Entrx is entitled to assert
any contractual, equitable or implied rights ** has or may have against other
Metalclad or Entrx insurers, including but not limited to **’s contribution,
indemnification, subrogation, or “other insurance” rights, provided that Entrx
first advises ** of the circumstances and of its intention to pursue these
rights. Entrx acknowledges and agrees that it will only pursue these rights to
the extent of, and in the amount of, such indemnified Claims.



5.   EXHAUSTION OF POLICY LIMITS

     Metalclad, Entrx and ** mutually agree and acknowledge that the Settlement
Payment, in addition to constituting a full and complete settlement of all
present, past and future Claims covered, or alleged to be covered, under the
Policy, known or unknown, of any type or nature, alleging any theory of recovery
or relief, including the Asbestos Claims, and a recission of the Policy upon the
date of full execution of this Agreement, also constitutes exhaustion of all
limits of liability under the Policy. Metalclad and Entrx expressly acknowledge
and agree that the payment by ** of the Settlement Payment as called for under
this Agreement is in exchange for a full, final and complete policyholder
release of all general liability coverage under the Policy and no further claims
or requests for coverage under all coverages of the Policy will be made by
Metalclad or Entrx upon **.

13



--------------------------------------------------------------------------------



 



6.   REPRESENTATION AND WARRANTIES

     a. Metalclad and Entrx each represent that it has not and will not in any
manner assign, transfer, convey or sell any rights, actions, causes of action or
claims arising out of, related to or connected with the Policy or the matters
released herein, and that Metalclad and Entrx, to the extent that it is the
parent or successor to named insureds or additional named insureds under the
Policy, are the only entities entitled to recover for any damages under such
right, actions, causes of action or claims. Metalclad and Entrx represent and
warrant that no subrogation of any cause of action, chose in action or part
hereof has taken place. Metalclad and Entrx further represent, warrant and agree
that neither will in any way voluntarily assist any person or entity in the
establishment of any right, action, cause of action or claim against ** in any
way relating to the matters which are the subject of this Agreement.

     b. Metalclad hereby warrants and represents that it is a corporation duly
organized and validly existing in good standing under the laws of the State of
California and has the requisite corporate power and authority to enter into
this Agreement and to perform the obligations contemplated by this Agreement.

     c. Entrx also hereby warrants and represents that it is a corporation duly
organized and validly existing in good standing under the laws of the State of
Delaware and has the requisite corporate power and authority to enter into this
Agreement and to perform the obligations contemplated by this Agreement.

14



--------------------------------------------------------------------------------



 



     d. Metalclad and Entrx hereby warrant and represent that the execution and
delivery of this Agreement by Metalclad and the performance by Metalclad and
Entrx of the obligations contemplated by this Agreement have been approved by
duly authorized representatives of Metalclad and Entrx and by all other
necessary corporate actions on the part of Metalclad and Entrx. This Agreement
constitutes the valid and binding agreement of Metalclad and Entrx.

     e. **, Metalclad and Entrx represent and warrant that the Agreement
represents a good faith settlement of disputed insurance coverage issues and
further warrant that the Settlement Payment is fair and reasonable consideration
for release of the Claims as set forth herein. In addition, Metalclad and Entrx
hereby represent and warrant that the rights and interests released under this
Agreement are released in exchange for a reasonable equivalent value from ** and
that, upon payment of the Settlement Payment, Metalclad and Entrx shall be
deemed unconditionally, absolutely and irrevocably estopped and forever barred
from challenging the reasonable equivalent value of the settlement herein
without further act or deed.



7.   COOPERATION BETWEEN THE PARTIES

     a. In the event that any action or proceeding of any type whatsoever is
commenced or prosecuted by any person other than Metalclad, Entrx or ** to
invalidate, interpret or prevent the validation, enforcement or carrying out of
any or all of the provisions of this Agreement, the parties mutually agree,
represent, warrant and covenant to cooperate fully in opposing such action or
proceeding.

     b. Metalclad and Entrx will undertake all reasonable actions to cooperate
with ** in connection with its claims against reinsurers for any sums paid
pursuant to this Agreement, including, but not limited to, responding to
reasonable requests for information and documentation relating to the Claims,
including the Asbestos Claims.

15



--------------------------------------------------------------------------------



 



8.   PRESERVATION OF AUDIT RIGHTS

     Metalclad, Entrx and ** acknowledge and agree that ** shall have the right
to conduct an audit of the closed asbestos bodily injury claims against
Metalclad, subject to agreement between Metalclad and ** on a mutually
convenient time and location for conducting the requested audit of the
underlying closed claims files pertaining to the claims addressed in this
Agreement. Metalclad and Entrx shall provide their best efforts to make the
closed claims files available to ** within sixty (60) days of the Effective Date
of this Agreement. ** agrees to conduct the audit no later than ninety (90) days
from the Effective Date of this Agreement, provided that Metalclad and Entrx
have made the files available as provided herein. **’s audit of closed claims
files shall not affect its rights or obligations or Metalclad’s or Entrx’s
rights or obligations under this Agreement.



9.   COMPROMISE

     This Agreement is the result of a compromise among the parties hereto and
shall never at any time or for any purpose be construed as an admission of
liability and/or coverage for any claims tendered by Metalclad or Entrx to **,
both of which are expressly denied by **. This Agreement is a compromise or
settlement of disputed claims, is the product of arms-length negotiations, is
neither intended to nor shall be construed as an insurance policy
interpretation, and shall not be used in any court, dispute resolution
proceeding, or otherwise, to create, prove or interpret the obligations under
any insurance policy issued by **. Metalclad, Entrx and ** mutually agree and
acknowledge that this good faith resolution of Metalclad’s claim under the
Policy is not being undertaken to impair or avoid any liabilities Metalclad or
Entrx may owe to the applicable underlying Asbestos Claims claimants.

16



--------------------------------------------------------------------------------



 



10.   AGREEMENT

     This Agreement has been negotiated at arms length by and between parties
knowledgeable of the terms and conditions set forth in the Agreement. The
wording of this Agreement was reviewed by legal counsel for Metalclad, Entrx and
** and that Metalclad, Entrx and ** had sufficient opportunities to propose and
negotiate changes in wording prior to its execution. Metalclad and Entrx hereby
warrant and represent that each is the lawful owner of the rights, claims,
claims of right or causes of action under the Policy as set forth and defined in
this Agreement. Neither Metalclad, Entrx nor ** will be entitled to have any
wording of this Agreement construed against the other party based on any
contention as to which of the parties drafted the language in question.



11.   PARTIES TO AGREEMENT

     This Agreement is intended to confer rights and benefits only on the
signatories hereto and is not intended to confer any right or benefit upon any
other person or entity. No person or entity other than the signatories hereto
shall have any legally enforceable right under this Agreement. All rights or
action for any breach of this Agreement are hereby reserved to the signatories
hereto.



12.   ENTIRE AGREEMENT

     This Agreement constitutes the entire understanding between and among the
parties with regard to the matters herein set forth. The terms of this Agreement
are contractual and not a mere recital. Except as specifically set forth in this
Agreement, there are no representations,

17



--------------------------------------------------------------------------------



 



warranties, promises or inducements, whether oral or written, expressed or
implied, that in any way affect or condition the validity of this Agreement or
alter its terms. This Agreement may be amended only by subsequent written
instrument that is executed by Metalclad, Entrx and **.



13.   BANKRUPTCY OBLIGATIONS

     Metalclad and Entrx represent and warrant that neither entity currently has
plans to enter bankruptcy, including but not limited to the filing of a
Chapter 11 petition. In the event that either Metalclad and/or Entrx may do so
at some time in the future, the Parties agree:

     a. This Agreement is not an executory contract within the meaning of 11
U.S.C. Section 365; and Metalclad and/or Entrx agree not to seek to reject or
set aside this Agreement in any manner or forum based on any bankruptcy
proceeding. Metalclad and/or Entrx shall use their best efforts to seek an order
of the Bankruptcy Court that this Agreement is not an executory contract subject
to rejection or, in the alternative, approving Metalclad’s and/or Entrx’s
assumption of this Agreement.

     b. This Agreement, having been negotiated at arms-length in settlement of
bona fide disputes and supported by adequate consideration, is not a preference
under Section 547 of the Bankruptcy code, a fraudulent conveyance under Section
548 of the Bankruptcy Code, or avoidable under any other applicable federal
bankruptcy or non-bankruptcy law. Metalclad and/or Entrx agree not to seek to
avoid or set aside this Agreement in any manner or forum in connection with any
bankruptcy filing or otherwise.

18



--------------------------------------------------------------------------------



 



     c. The Parties shall cooperate to preserve the validity, finality and
enforceability of this Agreement. Metalclad and/or Entrx shall use their best
efforts to oppose any and all efforts or objections to challenge the Agreement
under any provision of the Bankruptcy Code, including without limitation, 11
U.S.C. Sections 365, 547 and 548.

     d. In any bankruptcy action where Metalclad, Entrx, or both, as part of any
plan of reorganization seeks to discharge asbestos-related bodily injury or
personal injury Claims, Metalclad, Entrx, or both, shall use their reasonable
best efforts to request that the Bankruptcy Court and/or the District Court
enter a permanent injunction pursuant to 11 U.S.C. Sections 105 and/or 524(g)
that enjoins all persons from commencing or continuing any action, proceeding or
claim against **, Metalclad or Entrx, as the case may be, individually or
collectively and directly or indirectly, to collect, recover, or receive
payments, satisfaction, or recovery of any kind under, relating to, or arising
out of asbestos related bodily injury or personal injury Claims in connection
with the Policy. Metalclad and/or Entrx, as the debtor, shall use their
reasonable best efforts to: (i) include such a permanent injunction in any plan
and confirmation order it sponsors, and (ii) apply to the Bankruptcy Court
and/or District court (and diligently prosecute an application) for an order
including such a permanent injunction in any plan and confirmation order
sponsored by any other party in the bankruptcy proceeding. In the event that any
Person (e.g. another insurer or an underlying claimant) makes a claim against **
related to asbestos-related bodily injury or personal injury Claims after the
bankruptcy petition is filed but before any Section 105 or Section 524(g)
injunction is issued, Metalclad and/or Entrx will seek an order from the
Bankruptcy Court enjoining such claim as to **.

19



--------------------------------------------------------------------------------



 



14.   MISCELLANEOUS REPRESENTATIONS

     By entering into this Agreement, neither Metalclad, Entrx nor ** has
waived, nor shall Metalclad, Entrx or ** be deemed to have waived, any rights,
obligations or positions which they have asserted or may in the future assert in
connection with any matter or persons outside the scope of this Agreement. The
parties specifically disavow any intention to create rights in third parties
under or in relation to this Agreement. Metalclad’s or Entrx’s rights under
policies of insurance other than the Policy shall not be affected by this
Agreement. The settlement reflected in this Agreement shall be without
precedential value, and it is not intended to be, nor shall it be, construed as
an interpretation of any insurance policy. It shall not be used in evidence, or
in any other manner, in any court or other dispute resolution proceeding, to
create, prove or interpret the obligations of ** under any insurance policy
issued to Metalclad or to any other person.



15.   BINDING EFFECT

     This Agreement shall be binding upon and shall inure to the benefit of the
signatories and their respective heirs, executors, administrators, trustors,
trustees, beneficiaries, predecessors, successors, affiliated and related
entities, officers, directors, principals, agents, employees, assigns,
representatives and all persons, firms, associations and/or corporations
connected with them, including, without limitation, their insurers, sureties
and/or attorneys.



16.   AGREEMENT IS NOT A POLICY OF INSURANCE

     This Agreement is not a policy of insurance, and the signatories do not
intend that it will be interpreted as such.

20



--------------------------------------------------------------------------------



 



17.   CONFIDENTIALITY

     This Agreement and its terms are confidential and, except as provided
herein, neither the terms of this Agreement nor its negotiation, execution or
implementation, or any communication generated in connection therewith
(collectively, “Confidential Settlement Material”) shall be disclosed to any
person. Any party may disclose Confidential Settlement Material: (i) in an
action for breach of, or otherwise to enforce the terms of, this Agreement;
(ii) as required by law, including but not limited to the compliance with, inter
alia, Securities and Exchange Commission (“SEC”) rules and regulations,
including but not limited to those requiring disclosure of material information;
(iii) in the case of **, to its reinsurer(s); (iv) to parent, subsidiary,
affiliated, or associated companies and to their shareholders and counsel;
(v) to the auditors of or counsel to the parties to this Agreement upon request;
(vi) if any party is ordered to make disclosure by a court or governmental
agency of competent jurisdiction; (vii) by written agreement of the parties,
and/or (viii) in the case of Metalclad or Entrx to any person. Any disclosure
authorized under subparagraphs (i) and (iii) through (vii), above shall be made
only after making reasonable efforts to obtain from the party to whom disclosure
is to be made an agreement that the confidentiality of this Agreement and the
Confidential Settlement Material shall be preserved and protected in accordance
with the terms of this Agreement. Any disclosure authorized under subparagraph
(viii) shall be made only after the party to whom disclosure is being made has
been advised of and agrees that the confidentiality of this Agreement and the
Confidential Settlement Material shall be preserved and protected in accordance
with the terms of this Agreement. If any of the parties are served with a
subpoena or other document request calling for disclosure of the terms of this
Agreement or Confidential Settlement Material,

21



--------------------------------------------------------------------------------



 



including but not limited to disclosure of negotiations, discussions,
correspondence or other material relating to this Agreement or relating to the
negotiation of this Agreement, written notice of the receipt of such subpoena or
document request shall be given to the other party within ten business days
following receipt of such subpoena or document request. The party from whom
disclosure is sought shall not make disclosure before giving the other party to
this Agreement a reasonable amount of time to intervene, at their own expense,
and oppose disclosure and/or a reasonable amount of time to seek a protective
order prior to disclosure, unless failure to make such disclosure would subject
the party to contempt or other sanctions.

     Nothing contained in this paragraph shall be interpreted to restrict the
right of either party to bring an action to enforce the terms of this Agreement
or to make sworn statements as to the fact of this Agreement and/or releases
provided herein.



18.   WARRANTY OF AUTHORIZED SIGNATORIES

     Each of the signatories hereto warrants and represents that he or she is
competent and authorized to enter into this Agreement on behalf of the party for
whom he or she purports to sign.

19. ATTORNEYS’ FEES

     The parties hereto acknowledge and agree that each of them will bear their
own attorneys’ fees, costs and expenses arising out of and/or connected with the
dispute which is the subject of this Agreement and the negotiation, drafting and
execution of this Agreement, and all matters arising out of or connected
therewith.

22



--------------------------------------------------------------------------------



 



20.   SEVERABILITY

     If any provision or part of any provision of this Agreement is for any
reason held to be invalid, unenforceable or contrary to any public policy, law,
statute and/or ordinance, then the remainder of this Agreement shall not be
affected thereby and shall remain valid and fully enforceable.



21.   COUNTERPARTS

     This Agreement may be executed in counterparts, and all so executed shall
constitute an agreement which shall be binding upon all parties hereto,
notwithstanding that the signatories of the parties’ designated representatives
do not appear on the same page.



22.   BENEFIT OF COUNSEL

     The advice of legal counsel has been obtained by the parties hereto prior
to entering into this Agreement.



23.   NOTICES

     Any and all communications or notices in connection with this Agreement
shall be in writing and sent by facsimile or by first-class mail, postage
prepaid. Such notices shall be sent to the individuals noted below, or to such
other individuals as hereafter designated in writing:

     
ENTRX/METALCLAD:
  ** INSURANCE CO:
Michel Y. Horton
   
Stanley H. Shure
   
Morgan, Lewis & Bockius LLP
   
300 South Grand Avenue
   
Twenty-Second Floor
   
Los Angeles, CA 90071-3132
   
Tel: (213) 612-2500
   
Fax: (213) 612-2501
   

23



--------------------------------------------------------------------------------



 



     In the event a Party wishes to change the identity, address, or both, of
the individuals to whom notices shall be provided, notice of such changes shall
be in writing and sent by facsimile or by first class mail, postage prepaid to
the other Parties to this agreement.

     IN WITNESS WHEREOF, the undersigned, by their respective duly authorized
representatives, affix their signatures hereto.

             

      ENTRX CORPORATION
 
           
Dated:
  June 18, 2004   By:   /s/ Wayne Mills

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

          Wayne Mills, President and CEO
 
           

      METALCLAD INSULATION CORPORATION
 
           
Dated:
  June 18, 2004   By:   /s/ John Macias

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

          John Macias, President
 
           

      ** INSURANCE COMPANY,
AS SUCCESSOR IN INTEREST TO **
INSURANCE COMPANY, FORMERLY
** INSURANCE COMPANY
 
           
Dated:
  June 22, 2004   By:   /s/ 

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

         

24